

116 HR 8525 IH: Expanded Genetic Screening Act of 2020
U.S. House of Representatives
2020-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8525IN THE HOUSE OF REPRESENTATIVESOctober 2, 2020Ms. Speier introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to provide for coverage under the Medicaid program of non-invasive prenatal genetic screening.1.Short titleThis Act may be cited as the Expanded Genetic Screening Act of 2020.2.Medicaid coverage of non-invasive prenatal genetic screeningSection 1905(a)(3) of the Social Security Act (42 U.S.C. 1396d(a)(3)) is amended—(1)in subparagraph (A), by striking at the end and;(2)in subparagraph (B), by inserting and after the semicolon; and (3)by adding at the end the following new subparagraph:(C)non-invasive prenatal genetic screening for pregnant women of all age groups (provided in a facility, a home, or other setting);.